Title: To Thomas Jefferson from Fulwar Skipwith, 8 March 1808
From: Skipwith, Fulwar
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Paris. 8 March. 1808
                  
                  I shall make no apology for addressing to you with this a paper which has lately been received by me through the post office, with a few lines from an anonymous hand, together with a copy of a Note which that paper has induced me to address to his Excelcy. the Minister of Exterior Relations.—I am ignorant whether this paper will not soon, or may not already have been Communicated to you in a regular & formal manner—all that I do know is that a similar paper was sent last year to his Majesty at Tilsit, & that the first intelligence of its revival since, was conveyed to me three weeks ago by Mr. Vanderlyn, a young American Artist of merit & credibility (to whose pencil I am indebted for a portrait of yourself, Sir!)—Mr. Vanderlyn had been the day before assured by Mr. Warden, the Secretary of Genl. Armstrong, that the General had mentioned to him “that a decree had been taken by his Majesty in Council to send me forthwith out of the Empire.”—And on the other hand I am assured by several members of the Council of State that no such decree had been taken with their knowledge, but that possibly, it might have been sanctioned by his Majesty in an Administrative Council only, viz, the section of Finance, of which Mr. Defermon is the President.
                  It is not unlikely but that the correspondence of Genl. Armstrong with the Department of State may have some time ago anticipated such a measure; for certain it is that the project of withdrawing my Exequatur, & the impressions against me, produced by a printed production of the General, were mentioned by one of the Heads of Department at Washington, nearly a year ago.—I do not presume that a private history from my pen of the conduct of Genl. Armstrong in relation to me would be necessary; & especially since I have been so full & so communicative on that subject with the Department of State.
                  Fatigued as I have long been by my struggles to obtain justice for Individuals, & to be useful to my Country, & not a little dissatisfied at the persecutions I have experienced, & desirous above all to provide the future peace & well being of my Family, I had twelve months ago come to the resolution, & had actually addressed to the Department of State my resignation of the Offices which you have been pleased to confer upon me: But yielding to the solicitations & to the immediate pecuniary interests of my Family, & feeling still the pride of being yet able to be useful, I profited of the delay which the bearer of my letter experienced, & withdrew it.—The same considerations, notwithstanding, which induced me to write that letter, pressing now upon me with greater force, leaves me no longer any hesitancy on the subject; I pray you therefore to be pleased to accept my resignation accordingly.
                  I purpose leaving Paris to return to the United States as soon as I possibly can, & conceiving that my Commission as Consul & Agency of Prize Causes will be valid until your will concerning my Successor shall be known, I shall delegate them to my Colleague Isaac Cox Barnet,—believing as well from my own experience of his character, as from the circumstance of his Consulate being “nearest” to mine, that I could not under the circumstances make a better and a more Constitutional choice.—Whether Genl. Armstrong will now concur as formerly in obtaining his acknowledgment by the French Government as my Representative;—or whether he will be disposed to consider him of right such, in virtue of the Commission you granted him to the Consulate at Havre, is not in my power to Say.—But it is a justice I owe to Mr. Barnet & to your choice of him hitherto to several public trusts, to declare that I know few of my Colleagues so well acquainted with the laws of the United States, & with Consular duties in general, & that no one of them all can possess more undeviating “firmness” in treading the paths of integrity.—The present state of Havre does not require Mr. Barnet’s presence, & while the War continues his residence probably will not cease to be in Paris.
                  I intreat you, Sir, to accept the sincere assurances of my highest respect & attatchment.
                  
                     Fulwar Skipwith 
                     
                  
                Enclosure
                                    
                     
                        
                     
                     Observations sur les mesures proposées à S. M. l’Empereur des Français relativement à Mr. Skipwith Consul Des Etats Unis, à Paris.
                     La mesure proposèe a sa Majeste de demander au Gouvernement des Etats Unis le rappel de Mr. Skipwith Consul des Etats Unis à Paris, et on attendant de fair cesser toute communication entre Lui et les Administrations françaises, est susceptible d’obseervations qui portent sur le fond et sur la  forme. 
                     sur la forme. Si malheureusement pour Mr. Skipwith, S. M. avait des motifs pour désirer son remplacement, le concours du Gouvernement des Etats Unis ne Serait nullement necessaire.
                     Il est d’usage en pareil cas de retirer au Consul son Exequatur, it comme cet Exequatur fait seul la base de Son existence officiela dans le pays où il réside, ses fonctions cessent ipso facto et son Gouvernement n’a plus besoin de le rappeller.
                     Sans proposer l’adoption de cette forme envers Mr. Skipwith on conseille L’equivalent: et cependant, par une contradiction evidente on appelle le concours des Gouvernment Américain lorsqu’en réalité on L’exclut.
                     Faire cesser toute communication entre Mr. Skipwith et les Administrations françaises, c’est lui oter toute fonction; c’est décider irrévocablemont ce qu’on semble, cependant, attendre on Gouvernement  Américain. Si l’on proposoit de faire connoitre à ce Gouvernement  que Mr. Skipwith est désagréable à S. M., notification qui ne pourroit manquer d’avoir son effet, la mesure seroit Consequents.
                     Rien Sans doute que des manquemens qui exaigent un prompt remede ne peut occasioner la marche proposée.
                     Reste donc à voir si Mr. Skipwith se seroit rendu coupable envers Le Gouvernment de S. M. à tel point qu’il devienne instant de lui oter toute fonction, ou même s’il aurait merité que par une forme moins sevère on domandat son rappel.
                     Sur quoi s’appuye-t-on pour proposer à S. M. le renvoi de Mr. Skipwith qui pendant cinq ans comme agent des Etats Unis dans les colonies françaises—depuis 1793 comme Consul Général où Consul particulier à Paris, n’a cessé de mériter la bienveillance du Gouvernement et des divers autorités de la France.
                     Mr. Skipwith dans les tems les plus difficiles, non Seulement n’a jamais merité de la part du Gouvernement la moindre plainte mais a rendu des Services. Il lui serait aisé d’en montrer beaucoup de preuves et d’en produire des témoins.—Qu’a-t-il donc fait pour justifier une pareille proposition? Aurait-il par ses discours, manqué au respect du au Gouvernement de Sa Majesté: ou bien par des actes aurait-il violé ses devoirs comme Agent étranger, envers ce gouvernement. Les rapports naturels de Mr. Skipwith comme Consul ont été avec les ministres des Relations Extérieurs—de la marine et de la Police, et comme agent special des prizes pour les Etats Unis, avec le Conseil des Prises. Aurait-il dans ses communications verbales ou ecrites avec ces divers departemens manqué au respect ou aux convenances?
                     Aucune de ces administrations n’est cité.
                     Accidentellement et comme un des agens  américains chargés de l’execution de la Convention du 30 avril 1803 en ce qui concerne la liquidation de certaines créances américaines, il a eu des rapports momentané avec les Trésor publique et avec la liquidation générale. Mr Skipwith peut montrer des temoignages on ne peut plus honorables donnés en sa faveur par Le Ministre du Trésor publique à l’occasion de cette agence. C’est cependant sa conduite, ses discours, et ses ecrits relativement aux fonctions temporaires que cette convention lui a Conferée qui donnent lieu a la proposition dont il est l’óbjet.
                     On prend texte de sa correspondance avec le General Armstrong relativement à la part qu’a eu ce ministre aux liquidations, et on l’accuse d’avoir dans cette correspondance—d’avoir articulé des accusations fausses et controuvées.
                     Ensuite on censure sa conduite comme agent des Etats Unis dans la liquidation des créances, et en le fondant sur des renseignemens fournis par les Bureaux de la liquidation générale, on l’accuse d’avoir abusé de son influence pour faire reconnoitre des créances deja payées et d’autres dénuées de documens.
                     En troisieme lieu, on l’accuse de s’être permis, ou d’avoir occasioné des Déclarations publiques et Scandaleuses tant contre les Administrations français que contre Le Ministre des Etats Unis à Paris. 
                     Il n’est pas difficile de voir que sa correspondance avec le Ministre des Etats Unis à Paris entre en premiére ligue  et comme base premiére dans la poursuite dont Mr. Skipwith est l’objet. Les autres chefs viennent subsidiairement. Le ministre des Etats Unis à Paris joue donc le role principal dans l’accusation. C’est sa correspondence avec Mr. Skipwith qui en fournit la piece essentielle. c’est contre  ce Ministre autant que contre les Administrations françaises que Mr. Skipwith s’est permis ou a occasioné des déclarations publiques et scandaleuses.
                     Le gouvernement de S. M. n’est suremant pas appellé a venger les injures des général Armstong dans ses rapports officiels avec Mr. Skipwith.—Ainsi, à cet egard Le dernier peut donc se dispenser de Le justifier.
                     Pour ce qui concerne les Administrations françaises Mr. Skipwith affirme qu’il ne s’est jamais permis qu’il n’a jamais occasioné aucune déclaration de la nature dont il est question; qu’on les particularize, qu’on les produise; mais il afirme qu’on n’en pourra ni produire ni particularizer qui puissent lui être imputées.—Voila pour ses discours.
                     Quant à sa correspondance, et notamment à sa Lettre au Général Armstrong que l’on a citée, cette Lettre est la continuation d’une discussion qui C’est etablie entre ce ministre et Mr. Skipwith relativement à la conduite et au controle qu’a du exercer Le Ministre sur les liquidations. Elle examine relativement à ce controle les travaux des Bureaux de la Commission français de liquidation et releve dans ces travaux des abus que Mr. Skipwith a pensé que Le Ministre American devait prévenir. 
                     Sa Majesté sera surement frappée au premier Coup d’oeil de l’irregularité qu’il y aurait à provoquer son animadversion contre Mr. Skipwith à cause de ses différens avec Le Général Armstong—Tous deux agens d’un Gouvernement etranger, ni l’un ni l’autre egaux en ce cas aux yeux de S. M.  ne peuvent lui déférer la connoissance de leur griefs réciproques, et il suffira sans doute que tout le travail ait sa source dans une correspondance etrangere, et dans des dénonciations d’un Ministre etranger, pour que S. M. croye audessous de Sa dignite d’intervenir.
                     Mr. Skipwith etait comme le Général Armstrong chargé de concourir à l’execution de la Convention, et a la liquidation des créances. ce Traité n’admettait pas toutes especes de créances américaines à la reparition des Vingt Millions. En se fondant sur sa maniére de voir Le Traité Mr. Skipwith a pensé que ce traité aurait été méconnu par Le Ministre Américan par l’admission de plusiures créances. Il a cru que le conseil de liquidation en aurait admis qui ne devaient pas l’être: et que Le Ministre American aurait contrairement à ses devoirs, consenti à cette admission. C’est une question qu’il a pu discuter avec Son Ministre: leur correspondance à cet egard est sous les yeux de leur Gouvernement  qui jugera.
                     Quand aux Administrations françaises, ce serait etrangement surprandre la religion de S. M. que de lui faire voir comme leur etant addressées des censures qui s addressent au Ministre American—ou de representer  ces censures Lorsqu’elles relevant des liquidations que Mr. Skipwith a cru induement admises, comme outrageant. Ces Administrations Mr. Skipwith a pu Sans crime penser qu’elles avaient admis des créances que La Traité excluait: comme sans crime elles ont pu croire que ce qui ne rentrait pas dans la Traité s’y trouvait compris et reciproquement: Mais c’est Le Ministre des Etats Unis qui Mr. Skipwith réprend de n’avoir pas usé de son autorité, de son controle pour fair rejeter des créances qui auraient fait place à d’autres plus légitimes d’apres les Traités.—Qu’on lise toutes entieres la Lettre  que le Ministre American a communiquée—qu’on lise toutes entieres les Lettres sur les livres de Mr. Skipwith on verra plus d’une fois des témoignages non equivoques de sa confiance dans la direction que le Gouvernement français devait exercer sur les liquidations: il défie d’y trouver la moindre expression—la moindre allusion qui manque au respect dû à La personne ou au  Gouvernement de S. M. S’il y a dans la correspondance des accusations portées  contre la conduite de quelques individus qui ont pris part aux liquidations; ces accusations fondées sur des preuves  ecrites touchant des etrangers nominativement désignés: ainsi on ne peut les appliquer sans une méprise volontaire aux Administrations.
                     Quand à L’accusation d’avoir voulu faire passer des créances déja payées, Mr. Skipwith, apres avoir affirmé qu’il etait sans interêt aucun autrement que comme agent dans celles qu’il a produites peu surement garder le silence de la Dignité; et se borner à dèfier la preuve; il entend une preuve analogue au suis evident de l’accusation; c’est a dire la preuve qu’il ait presuité à la liquidation des créances qu’il savait être soldées. 
                     On ajoute qu’il a voulu faire passer des créances non suffisamment justifiées: il se borne à répondre à cet egard, jusqu’a ce qu’on individualize les affaires qu’on entend indiquer (il en avait plusieures centaines à sa charge) qu’il a pu présenter à la liquidation, des créanses qui lui etaient envoyées, sans etre responsable de la suffisance ou de l’insuffisance des documens.
                     Pour terminer:—La position de Mr. Skipwith envers Son Ministre rend necessaire son retour aux Etats Unis, et il se propose prochainement de l’effectuer ainsi l’objet de son eloignement, si c’est  Le seul qu la poursuite se trouvera requise. Mais il a voue qu’il lui serait au dernier point pénible que cet objet fut obtenu par les moyens qu’on propose à sa Majesté. Moyens qui, surprenant en tout point la religion de S. M. les damant la change sur les personnes comme sur les choses, seraient bien peu dignement appliqués pour satisfaire des vengeances particuliéres et celles surtout du Général Armstrong qui, sachant que sa conduite en ce genre d’affaires, ainsi que celle de Mr. Skipwith,  est en ce moment examinée à Washington, voudrait faire diversion à cet examen par un Coup d’eclat qui, frappé sous le nom respectable et respecté de S. M., ne manquerait pas d’avoir son effét: Il serait surtout penible pour Mr. Skipwith, résidant en france depuis 14 ans, marié dans une famille respectable, de le voir renvoyé comme un criminel ou comme un sédétieux, d’un paye où jusqu’ici, il n’a receuilli de la part de Gouvernement que des remercimons, et des eloges.
                     Les considérations cy dessus énoncées—Mr. Skipwith ose esperer seront appréciées par l’esprit superieur de S. M.; il ne peut donc que prier ardemment qu’elles soient soumises, et dans son eloignement de tout accés auprés d’elle Mr. Skipwith s’addresse avec confiance à Son Excellence Le Ministre des Relations Exterieurs et le supplie de les faire parvenir jusqu’aux yeux de Sa Majesté Imperiale et Royale.
                     
                        
                     
                     
    This assertion is an error commited by the Translator.—Mr. Skipwith having only said that in his daily personal intercourse for some time after the liquidations commenced he received from the Minister of the public Treasury the most flattering demonstrations of his confidence & esteem.

                  
                Contemporary Translation
                  
                     
                        Paris Feby. 23d. 1808.
                     
                     Observations proposed & presented to his Majesty the Emperor of the French, relative to Mr. Skipwith, consul of the United States at Paris.
                     The measure which has been proposed to his Majesty. to demand of the Government of the United States the recall of Mr. Skipwith their Consul at Paris. & in the mean time to cause all communication to cease between him and the French Authoritys is susceptible of observations both with respect to the form and justice of the Proceding
                     With respect to form: If unhappily for Mr. Skipwith, his Majesty had motives for desiring his recall the concurrence of the Government of the United States would not in the least be necessary—It is usual in such a case to withdraw from the Consul his Exequator, the only basis of his Official existence in the Country in which he resides; consequently his functions would cease of themselves, & his Government would be no longer under the necessity of recalling him.
                     Without proposing the adoption of this mode in regard to Mr. Skipwith, the substance of it, however, is clearly recommended, & yet by a palpable inconsistency the aid of the American Government is called in, when in fact it is excluded—To order all communications to be suspended between Mr. Skipwith & The French Authorities is to deprive him of his Official Character and Functions; it is to decide irrevocably what, notwithstanding, it woud seem was expected from the American Government—were it notified to this Government that Mr. Skipwith had become disagreable to his Majesty, a Notification which cou’d not fail to produce the desired effect, the measure woud then be consistent.
                     Nothing without doubt short of misconduct requiring the promptest remedy, can give rise to the measure & manner proposed.   It remains to be examind whether Mr. Skipwith has rendered himself culpable to such a degree toward the Government of his Majesty as that it becomes indispinsible to forbid him the exercise of his public duties, or whether under a form less severe, he has merited the demand proposed of his recall. 
                     On what ground is it proposed to his Majesty to order away Mr. Skipwith, who during five years residence in the French Colonies as Consul of the United States, since 1794, as Consul General, or as Special Consul at Paris, has continued to merit the good will of the Government & of the Authorities generally of France?
                     Mr. Skipwith in the most difficult times has not only escaped the censure of Government, but has rendered services; of this it would be easy for him to furnish proof, and to produce witnesses. what then has he done to Justify such aproposition! Can he by his discourses have been wanting in respect to his Majesty’s Government; or by his acts has he violated any of his duties as a Foreign Agent with respect to this Government?—The regular & natural relations of Mr. Skipwith, as Consul, have been with the Minister of Exterior Relations, of the Marine, & of Police &, as special agent of Prize Causes, with the Council of Prizes—Has he in any of his communications, verbal or written, with  these various Department, been guilty of indecorum, or transgressed the circle of his duties? neither of these Administrations is cited to the contrary.
                     Accidentally, & as one of the American Agents, charged with the execution of the Convention of the 30th of April 1803 concerning the liquidation of American Claims, he was placed for some time for that special object, in relation with the public Treasury, & with the Commission of General Liquidation—in this Character he recieved from Mr. Marbois, the then Minister of Public Treasury many marks of confidence and esteem—Nevertheless, it seems, it is Mr. Skipwith’s conversations, & his writings relative to the temporary duties imposed on him by that Convenetion, which have given rise to the proposition in question—The text is found in his Correspondence with Genl. Armstrong on the Subject of the part he (the Genl.) had acted in the liquidations, & he is accused of having uttered false & feigned accusations—His conduct as Agent of the United States in the Liquidations, is there censured, & resting on the informaiton furnished by the Bureaux’s of the general Liquidation, he is accused of having abused his influence by attempting to establish claims already paid, & others destitute of Vouchers.
                     Thirdly, Mr. Skipwith is accused of having permitted himself to make, or having caused to be made, public and scandalous declarations, as well against the French Administrations, as against the Minister of the United States at Paris.
                     It is easy to see that the Correspondence of Mr. Skipwith with the Minister of the United States, enters first, & as the cheif basis of the pursuit directed against him:—the other heads claim only the grade of subsidiary complaints. The Minister therefore of the United States acts the principle role in the accusation; it is the correspondence between him and Mr. Skipwith that presents the ground work of the piece. It is as much againist this Minister, as against the French Administrations, that Mr. Skipwith has permitted himself or others to make public and scandalous declarations.
                     Surely his Majesty’s Government is not bound to avenge the injuries of Genl. Armstrong in his official relations with Mr. Skipwith; on this head then, it is presumed, the latter may dispense with entering into a justification of himself.
                     For what concerns the French Administration Mr. Skipwith affirms that he never has allowed himself to make, that he has never been the cause of others making any dclarations of the nature of those imputed to him: let any such be particularized; let any such be produced; none in fact can; enough, therefore, for his discourses.
                     With respect to Mr. Skipwith’s correspondence, and especially his letter to Genl. Armstrong, which has been cited, this letter (annexed) is the continuation of a discussion which took place between him & that Minister, relative to his conduct in the course of the Liquidation and in connection with this Subject, interr into an examination of the proceedings of the Bureaux’s of the French Commission of Liquidation recalling to view in those transactions, abuses which Mr. Skipwith believed the American Minister was bound to prevent.
                     His Majesty must be sensible at once of the irregularity of  his animadversion being invoked against Mr. Skipwith, on account of differences between him & Genl. Armstong—Both being Agents of a Foreign Government must be equal in the eyes of his Majestry, & cannot either of them, make him the judge of their mutual complaints and without doubt it suffices that these complaints shou’d be drawn from a foreign correspondence, & in the denunciations of a Foreign Minister, to induce his Majesty to consider it beneath his dignity to interfere.
                     Mr. Skipwith, like Genl. Armstrong was charged with a particular Agency in the execution of the Convention, & the Settlement of Claims—This treaty did not admit indiscriminately every description of Claims to the participation of the 20 Millions of livres. According to his view of their relative conduct in the execution of that Instrument, Mr. Skipwith thought he had cause to reproach the conduct of Genl. Armstrong in regard to particular Claims; He believed that the Council of Liquidation had admitted some which ought to have been rejected, & that the American Minister contrary to his duties had consented to those admissions—These were questions which Mr. Skipwith had a right to discuss with the Minister of his Country: Their Correspondence  on these points are under the eyes of their own Government who will judge between them.
                     As to the French Administrations, it woud be strangely abusing the justice of his Majesty to persuade him to view as being aimed at him, censures which are addressed to the American Minister, as also to represent them as insulting when they only signalize particular liquidations which Mr. Skipwith conceived were unfairly admitted. Without crime Mr. Skipwith may have imputed to those Adminstrations, the admission of Claims that were not embraced by the Treaty; without crime on the other hand those Administrations may have judged the claims coming within the provisions of the Convention were excluded by it.—But it is the Minister of the United States who Mr. Skipwith reproaches for not having exercised his authority & right to interfere for the purpose of setting aside certain illegitimate claims in favor of others entitled to the benefit of the Convention.—Let the whole of the letter communicated by the American Minister be read: let the whole of Mr. Skipwiths correspondence be examined! in more than one passage will be found the most unequivocal expressions of Mr. Skipwiths confidence in the direction which the French Government intended to exercise over the Liquidations; & in no passage can be found the slightest allusion of disrespect to the person, or to the Government of his Majesty.—If in the cause of this correspondence, imputations shoud be found against the conduct of some individuals who meddled in the Liquidations those imputations, supported by written evidence, concerned Strangers designated by name; hence without wilfull misrepresentation they cannot be applied to the Administrations. 
                     As to the charge of having attempted to introduce claims already paid, Mr. Skipwith, who was no otherwise interested in the claims than as an Agent to a proposition of the Claimants, may, it is presumed, be allowed to guard the dignity of silence, & confine himself to [defy] the proof, he means the proof analagous to the evident sense of the accusation, viz. the evidence of his having presented to the Liquidation, claims which he knew had been dischared before in full.
                     
                        
                           Note: Besides the letter here spoken of it is thought proper to subjoin to the above remonstrance certain other correspondence (precedent) between Genl. Armstong & Mr. S., and which the latter does not doubt was unfairly employed by the General to excit the irritation of the French Authorities.
                        It is added that he endeavoured to pass other claims not sufficiently founded: on this head Mr. Skipwith contents himself with answering, untill the  cases alluded to shall be particularised (for there were several hundred committed to him) that it was his duty to submit all claims addressed to him, to the examination of the Commissions, with being responsible for the sufficiency or insufficiency of the Vouchers.
                        To Close; The situation of Mr. Skipwith in relation to the American Minister, renders necessary  his return to the United States, & this he proposes shortly to effect—There the object of his dismissal, should this be the only object of the pursuit against him, will be accomplished; But he is not the less disposed to acknowledge, how extremely painfull it will be to him, should such an object be attained by the means proposed; means which abusing in all respects the justice of his Majesty; means of imposing both with respect to persons & things, wou’d be unworthily applied, in gratifying private vengeance, & above all the vengeance of Genl. Armstrong who knowing that his conduct in this affair, as well as that of Mr. Skipwith must now be under examination at Washington, wou’d doubtless be glad to make a diversion from this examination by a Coup d’eclat, which stamp’d with the respectable & respectable name of his Majesty, could not fail to produce its effect. It will be more painfull still to Mr. Skipwith, residing in France since 14 Years, & married into a respectable Family, to find himself dismissed like a criminal, or a seditious person, from a Country, in which untill now, he has constantly received marks of favor & approbation.
                        These various considerations Mr. Skipwith cannot but hope, will be appreciated as they ought to be, by the superior discernment of his Majesty; from whom placed so far as Mr. Skipwith is, he addressed himself with confidence to his Excellency the Minister of Exterior Relations, & with supplications solicits that this note may be put under the eyes of his Imperial & Royal Majesty.
                     
                     
                        
                           Fulwar Skipwith
                        
                     
                  
                  
               